Order granting petitioner’s motion to the extent of referring the matter of petitioner’s claim to commissioners of estimate and assessment, appointed by order of this court dated April 13, 1934, to ascertain and determine the compensation which should justly be made to the petitioner for the damage, if any, sustained by reason of the closing of Old Third avenue, New York city, unanimously affirmed, with twenty dollars costs and disbursements to the respondent. No opinion. Present — Martin, P. J., MeAvoy, O’Malley, Townley and Glennon, JJ.